Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 1 of 32 PageID #: 1839



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF INDIANA
                                          INDIANAPOLIS DIVISION

   AMERICAN SENIOR COMMUNITIES, L.L.C.,

                        Plaintiff,

              v.

       JAMES BURKHART,
       DANIEL BENSON,
       ROGER WERNER,
       GRETCHEN ZOELLER,
       ACCD LLC (d/b/a CRUSADER HEALTHCARE
       SERVICES III),
       AMERICAN SENIOR CARE LLC,
       BRIGHT HVAC LLC,
       FINITE CAPITAL LLC (d/b/a HEALTHCARE
         BY DESIGN),                                                    Case No.: 1:17-cv-3273-TWP-DML
       INDIANA UNIFORM COMPANY LLC,
       JACCD LLC (d/b/a CRUSADER IV),
       MED-HEALTHLINE SUPPLY LLC,
       OREGON PROPERTIES LLC,
       105214 INVESTMENTS LLC (d/b/a
       CRUSADER HEALTHCARE SERVICES),
       105210 INVESTMENTS LLC (d/b/a
       CRUSADER HEALTHCARE SERVICES II),

                        Defendants.


                    ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                        TO PLAINTIFF’S FIRST AMENDED COMPLAINT

              Defendants, James Burkhart, ACCD LLC d/b/a Crusader Healthcare Services III,

   American Senior Care LLC, JACCD LLC d/b/a Crusader IV, 105214 Investments LLC d/b/a

   Crusader Healthcare Services, and 105210 Investments LLC d/b/a Crusader Healthcare Services

   II,1 file this Answer, Affirmative Defenses, and Counterclaims to Plaintiff American Senior

   Communities, L.L.C.’s Complaint, and state as follows:

             1.        Denied.


   1
       Going forward, these collective defendants will be referred to as either “Burkhart” or the “Burkhart Defendants.”
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 2 of 32 PageID #: 1840



         2.       Admitted that Burkhart was the Chief Executive Officer, and Benson was the

   Chief Operating Officer of ASC. In all other respects, paragraph 2 and subparts 2(a) through

   2(f) are denied.

                                                THE PARTIES

      Plaintiff

         3.       Admitted that ASC is a privately-owned Indiana company headquartered in

   Indianapolis, Indiana; that ASC manages a variety of extended care facilities, including assisted

   and independent senior living communities, nursing homes, and skilled-living facilities

   throughout Indiana; that neither Burkhart nor any of the "Executive Defendants" ever had an

   ownership interest in ASC; and that the Health and Hospital Corporation of Marion County

   ("HHC") holds the health care operating licenses for most of the facilities that ASC manages. In

   all other respects, paragraph 3 is denied.

          Executive Defendants

         4.       Admitted that Burkhart is ASC's former CEO, who operated ASC from

   approximately 2000 through September 15, 2015, when the Federal Bureau of Investigation

   executed search warrants at numerous sites, including Burkhart's principal residence and his

   primary office at ASC. In all other respects, paragraph 4 is denied.

         5.       Admitted that Benson is ASC's former COO who worked closely with Burkhart

   throughout his tenure. In all other respects, Burkhart is without knowledge and therefore denied.

         6.       Admitted that Roger Werner is ASC's former CFO who worked with both Burkhart

   and Benson. In all other respects, Burkhart is without knowledge and therefore denied.

          Vendor Defendants

         7.       Without knowledge and therefore denied.

         8.       Admitted.

                                                   2
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 3 of 32 PageID #: 1841



         9.       Admitted that American Senior Care LLC is an Indiana company owned by

   Burkhart. In all other respects, paragraph 9 is denied.

         10.      Admitted that Bright HVAC LLC is an Indiana Company owned in part by Ganote

   and Burkhart. In all other respects, paragraph 10 is denied.

         11.      Admitted that Finite Capital LLC (d/b/a Healthcare by Design) is an Indiana

   company owned in part by Benson, Burkhart, and Ganote. In all other respects, paragraph 11 is

   denied.

         12.      Without knowledge and therefore denied.

         13.      Denied.

         14.      Admitted that JACCD LLC d/b/a Crusader IV is an Indiana company owned by

   Burkhart for the purpose of holding put options related to certain facilities owned by Formation

   Capital. In all other respects, paragraph 14 is denied.

         15.      Admitted that Med-Healthline Supply LLC is an Indiana company owned in part

   by Burkhart and Ganote. In all other respects, paragraph 15 is denied.

         16.      Admitted that Oregon Properties LLC is an Indiana company owned by Burkhart

   and Ganote. In all other respects, paragraph 16 is denied.

         17.      Admitted that 105214 Investments LLC d/b/a Crusader Healthcare Services is an

   Indiana Company owned in part by Burkart. In all other respects, Burkhart is without knowledge

   and therefore denied.

         18.      Denied.

         Non-Defendant Co-Conspirators

         19.      Without knowledge and therefore denied.




                                                    3
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 4 of 32 PageID #: 1842



         20.     Admitted that Joshua Burkhart (“Josh Burkhart”) is Burkhart’s brother and was

   employed by a certified public accounting firm called Bradley and Associates. In all other

   respects, Burkhart is without knowledge and therefore denied.

         21.     Without knowledge and therefore denied.

         22.     Without knowledge and therefore denied.

         23.     Without knowledge and therefore denied.

         24.     Without knowledge and therefore denied.

         25.     Without knowledge and therefore denied.

         26.     Without knowledge and therefore denied.

                                     JURISDICTION AND VENUE

         27.     The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         28.     The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         29.     The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

                                         BACKGROUND

         ASC’s Relationship with HHC

         30.     Admitted.

         31.     Admitted.

         32.     Admitted that the agreement between ASC and HHC to provide nursing home

                                                  4
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 5 of 32 PageID #: 1843



   services to Indiana residents started in or about January 2003 and that the number of facilities that

   ASC managed for HHC grew over time as HHC acquired the operations of additional facilities.

   In all other respects, Burkhart is without knowledge and therefore denied.

         33.      Admitted.

         ASC’s Organization

         34.      Admitted.

         35.      Admitted that Burkhart did not possess any ownership interest in ASC. In all other

   respects, without knowledge and therefore denied.

         36.      Admitted that Burkhart met with ASC’s ownership group during his tenure as CEO

   to discuss financial and budget information about ASC and provide updates about the business,

   including plans for opening additional facilities. In all other respects, paragraph 36 is denied.

         37.      Denied.

         38.      Denied.

          Duties Owed by the Executive Defendants to ASC

         39.      Denied.

         40.      Denied.

         41.      Denied.

         42.      Without knowledge and therefore denied.

         43.      Denied.

         44.      Denied.

                               THE RACKETEERING ENTERPRISE

         45.      Denied.

         46.      Denied.

         47.      Denied.

                                                    5
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 6 of 32 PageID #: 1844



           48.     Denied.

           49.     Without knowledge and therefore denied.

           50.     Without knowledge and therefore denied.

           51.     Without knowledge and therefore denied.

           52.     Denied.

           53.     Denied.

           54.     Denied.

           Purposes of the Enterprise

           55.     Denied.

           Association with and Conduct of the Enterprise

           56.     Denied.

           57.     Denied.

      I.         PAYMENTS AND KICKBACKS FROM INFLATED VENDOR INVOICES

           58.     Denied.

           59.     Denied.

           60.     Denied.

           61.     Denied.

           A.      Bright HVAC

           62.     Denied.

           63.     Denied.

           64.     Denied.

           65.     Denied.

           66.     Denied.

           67.     Admitted that Bright HVAC sent an invoice to ASC. In all other respects,

                                                 6
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 7 of 32 PageID #: 1845



   paragraph 67 is denied.

         68.     Denied.

         69.     Denied.

           PREDICATE ACTS ASSOCIATED WITH SCHEME 1: BRIGHT HVAC

         70.     The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         B.      BTS Venture LLC (d/b/a Best Choice) and BTS Solutions LLC

         71.     Denied as to Burkhart receiving kickbacks from fraudulently inflated invoices

   and denied as to Burkhart directing ASC to pay BTS a sham consulting fee. In all other respects,

   Burkhart is without knowledge and therefore denied.

         72.     Admitted that Burkhart and Benson directed ASC employees to work directly

   with Ganote to transition ASC’s speech therapists from the Company’s affiliate’s payroll to

   Best Choice. In all other respects, paragraph 72 is denied.

         73.     Denied

         74.     Without knowledge and therefore denied.

         75.     Denied.

         76.     Denied.

         77.     Denied.

         78.     Denied.

         79.     Denied.

         80.     Denied.




                                                  7
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 8 of 32 PageID #: 1846



     PREDICATE ACTS ASSOCIATED WITH SCHEME 2: BTS VENTURES AND BTS
                              SOLUTIONS

         81.     The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         C.      Finite Capital (d/b/a Healthcare by Design) (“HBD”)

         82.     Denied.

                 1)       Scent Supplies

         83.     Without knowledge and therefore denied.

         84.     Without knowledge and therefore denied.

         85.     Without knowledge and therefore denied.

         86.     Without knowledge and therefore denied.

         87.     Without knowledge and therefore denied.

         88.     Denied.

         89.     Denied.

         90.     Denied.

      PREDICATE ACTS ASSOCIATED WITH SCHEME 3: HBD (SCENT SUPPLIES)

         91.     The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

                 2)       Patient Lifts

         92.     Denied

         93.     Denied.

         94.     Denied.


                                                  8
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 9 of 32 PageID #: 1847



         95.      Without knowledge and therefore denied.

         96.      Denied.

         97.      Denied.

               PREDICATE ACTS ASSOCIATED WITH SCHEME 4: HBD (PATIENT IFTS)

         98.      The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         D.       Heartland Flag

         99.      Admitted that Heartland Flag was ASC's preferred provider of flags between

   2009 and 2015. In all other respects, paragraph 99 is denied.

         100.     Denied.

         101.     Without knowledge and therefore denied.

         102.     Without knowledge and therefore denied.

         103.     Admitted that Heartland sent one consolidated invoice to ASC’s home office

   three or four times per year. In all other respects, Burkhart is without knowledge and therefore

   denied.

         104.     Admitted that Heartland provided flags for facilities that ASC managed for HHC.

   Burkhart denies that ASC paid Heartland for flags and, in all other respects, is without

   knowledge and therefore denied.

         105.     Without knowledge and therefore denied.

         106.     Denied.




                                                   9
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 10 of 32 PageID #: 1848



         PREDICATE ACTS ASSOCIATED WITH SCHEME 5: HEARTLAND FLAG

         107.     The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         E.       Indiana uniform Company LLC (“Indiana Uniform”)

         108.     Denied.

         109.     Denied.

         110.     Admitted that starting in 2013, Burkhart and Benson directed facilities to

   purchase their uniforms through Indiana Uniform. In all other respects, paragraph 110 is

   denied.

         111.     Without knowledge and therefore denied.

         112.     Admitted that 20,000 patient discharge packages were ordered from Indiana

   Uniform for facilities.    Denied that under Burkhart’s direction, Indiana Uniform issued

   fraudulent invoices to ASC and denied that Burkhart knew that the price charged to ASC for

   the discharge packages was improperly inflated. In all other respects, Burkhart is without

   knowledge and therefore denied.

         113.     Admitted that Indiana Uniform also sold door wraps (which impose images of

   landscapes on doors) to facilities four times per year at Burkhart's and Benson's direction. In all

   other respects, Burkhart is without knowledge and therefore denied.

         114.     Denied.

         115.     Denied.

         116.     Admitted that Burkhart sent Indiana Uniform invoices to Werner to prepare

   checks for Burkhart's signature, as done in the normal course of business. Without knowledge

   as to the other allegations in paragraph 116, and therefore denied.

                                                   10
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 11 of 32 PageID #: 1849



         117.     Denied.

         118.     Without knowledge and therefore denied.

         119.     Without knowledge and therefore denied.

         120.     Without knowledge and therefore denied.

         121.     Denied.

                PREDICATE ACTS ASSOCIATED WITH SCHEME 6: INDIANA UNIFORM

         122.     The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         F. Med-Healthline

         123.     Denied.

         124.     Denied.

         125.     Without knowledge and therefore denied.

         126.     Denied.

         127.     Denied.

         128.     Without knowledge and therefore denied.

         129.     Denied.

         130.     Denied.

         131.     Without knowledge and therefore denied.

         132.     Denied.

         133.     Without knowledge and therefore denied.

         134.     Denied.




                                                  11
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 12 of 32 PageID #: 1850



        PREDICATE ACTS ASSOCIATED WITH SCHEME 7: MED-HEALTHLINE

         135.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         G.      Oregon Properties

         136.    Admitted that between March and September 2015, ASC rented a property from

   Oregon properties located at 2920 East 96th Street (the “Property”) and that Oregon Properties

   was owned by Ganote and Burkhart. In all other respects, paragraph 136 is denied.

         137.    Denied.

         138.    Admitted that Gemeni Properties leased the Property to Oregon Properties. In

   all other respects, Burkhart is without knowledge and therefore denied.

         139.    Without knowledge and therefore denied.

         140.    Without knowledge and therefore denied.

         141.    Without knowledge and therefore denied.

         142.    Denied.

      PREDICATE ACTS ASSOCIATED WITH SCHEME 8: OREGON PROPERTIES

         143.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         H.      Force Holding Company ("Force Holding")

         144.    Without knowledge and therefore denied,

                 1)     Alarm Services and Safety Systems

         145.    Without knowledge and therefore denied.

         146.    Without knowledge and therefore denied.

                                                 12
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 13 of 32 PageID #: 1851



         147.    Without knowledge and therefore denied.

         148.    Denied as to Burkhart’s involvement with kickbacks. In all other respects,

   without knowledge and therefore denied.

         149.    Without knowledge and therefore denied.

         150.    Denied as to Burkhart’s involvement with kickbacks. In all other respects,

   without knowledge and therefore denied.

         151.    Denied.

         152.    Denied.

         153.    Without knowledge and therefore denied.

         154.    Denied.

       PREDICATE ACTS ASSOCIATED WITH SCHEME 9: FORCE HOLDING
                          (ALARM SERVICES)

         155.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

                 2)     Wound Care Products

         156.    Without knowledge and therefore denied.

         157.    Without knowledge and therefore denied.

         158.    Without knowledge and therefore denied.

         159.    Denied.

         160.    Without knowledge and therefore denied.

         161.    Denied.

         162.    Denied.

         163.    Without knowledge and therefore denied


                                                 13
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 14 of 32 PageID #: 1852



         164.    Denied.

         165.    Without knowledge and therefore denied.

         166.    Denied.

    PREDICATE ACTS ASSOCIATED WITH SCHEME 10: FORCE HOLDING (WOUND
                            CARE PRODUCTS)

         167.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

                 3)        Food Services

         168.    Denied.

         169.    Denied that Burkhart made false representations, and in all other respects,

   without knowledge and therefore denied.

         170.    Without knowledge and therefore denied.

         171.    Denied.

         172.    Denied.

    PREDICATE ACTS ASSOCIATED WITH SCHEME 11: FORCE HOLDING (FOOD
                              SERVICES)

         173.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         I.     Ambulance Services

         174.    Without knowledge and therefore denied.

         175.    Without knowledge and therefore denied.

         176.    Denied as to Burkhart’s involvement. In all other respects, without knowledge

   and therefore denied.

                                                 14
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 15 of 32 PageID #: 1853



           177.   Denied.

           178.   Denied.

    PREDICATE ACTS ASSOCIATED WITH SCHEME 12: AMBULANCE COMPANY

           179.   The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

   II.     KICKBACKS FROM SHAM CIRCLE CONSULTING CONTRACT

           180.   Admitted that, Burkhart and Benson directed ASC to enter into a consulting

   agreement with Circle Consulting, and that Josh Burkhart is Burkhart's brother. Denied that

   Circle Consulting never provided any consulting services of value to ASC. In all other respects,

   Burkhart is without knowledge and therefore denied.

           181.   Denied.

           182.   Admitted that Circle Consulting billed ASC, and ASC paid Circle Consulting. In

   all other respects, Burkhart is without knowledge and therefore denied.

           183.   Denied.

           184.   Admitted that Werner paid Circle Consulting invoices at Burkhart’s direction. In

   all other respects, Burkhart is without knowledge and therefore denied.

           185.   Denied.

         PREDICATE ACTS ASSOCIATED WITH SCHEME 13: CIRCLE CONSULTING

           186.   The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

   III.    PROVISION AND CONCEALMENT OF UNAPPROVED BONUSES

           187.   Denied.

                                                  15
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 16 of 32 PageID #: 1854



         188.    Denied.

         189.    Denied.

         190.    Denied.

         PREDICATE ACTS ASSOCAITED WITH BURKHART BONUSES

         191.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         PREDICATE ACTS ASSOCIATED WITH BENSON BONUSES

         192.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations i n this

   paragraph and demands strict proof thereof.

         PREDICATE ACTS ASSOCIATED WITH WERNER BONUSES

         193.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

   IV.     REIMBURSEMENT OF INAPPROPRIATE EXPENDITURES

           A.    Gifts and Entertainment

         194.    Denied.

         195.    Denied.

         196.    Admitted that Burkhart and associates took golf trips to golf resorts by private

   jets paid for with ASC’s funds and utilized the services of private masseuses and charged those

   expenses to ASC. In all other respects, paragraph 196 is denied.

         197.    Denied.

         198.    Denied.

                                                 16
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 17 of 32 PageID #: 1855



         199.       Admitted that Burkhart directed his executive assistant to provide only his guests'

   first names to the golf resort, to use "Burkhart" as the last name for each guest, to book private

   dining rooms for him and his guests and to book spa treatments. In all other respects, paragraph

   199 is denied.

         200.       Denied.

   PREDICATE ACTS ASSOCIATED WITH GIFTS AND ENTERTAINMENT

         201.       The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

   V.        FRAUDULENT MISDIRECTION OF CORPORATE OPPORTUNITIES

         202.       Denied.

        A.          Real Estate Transactions Involving Put and Consulting Payments to
                    Burkhart-Controlled Entities

         203.       Admitted

         204.       Denied.

         205.       Without knowledge and therefore denied.

         206.       Admitted that Burkhart, acting as ASC’s representative, was involved in

   numerous transactions (hereinafter referred to as “the later transactions”) involving (1) HHC’s

   acquisition of the operations and leases of nursing homes from third parties and (2) the sale of

   certain facilities’ real estate to third parties (i.e., “lessors”) and that each of these transactions

   resulted in ASC and HHC entering into new management agreements providing for ASC’s

   management of the daily operations of certain facilities. In all other respects, paragraph 206 is

   denied.

         207.       Denied.


                                                     17
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 18 of 32 PageID #: 1856



         208.     Denied.

                                   a.    2012 Omega Healthcare Investors Transactions

         209.     Admitted that the ASC ownership decided to sell real property to a Real Estate

   Investment Trust (“REIT”) called Omega Healthcare Investors, Inc. (“Omega”) and that after this

   transaction HHC leased these same facilities from Omega (rather than the ASC owners) and acted

   as the licensed operator and that ASC continued to manage these facilities for HHC. In all other

   respects, Burkhart is without knowledge and therefore denied.

         210.     Admitted that HHC agreed to lease and operate certain facilities owned by Omega.

   In all other respects, Burkhart is without knowledge and therefore denied

         211.     Admitted that ASC’s owners were not interested in ASC accepting puts on various

   properties. In all other respects, paragraph 211 is denied.

         212.     Admitted as to Burkhart assisting the ASC ownership group in negotiating the

   sale/purchase price for the facilities which were to be sold to Omega. In all other respects,

   paragraph 212 is denied.

         213.     Admitted as to Burkhart (via one of the Crusader entities) and HHC entering into

   a put agreement covering certain Omega facilities on August 31, 2012, and that pursuant to that

   put agreement the Crusader entity received a $2 million upfront payment. In all other respects,

   paragraph 213 is denied.

         214.     Admitted as to Crusader and Omega entering into a Covenant Support

   Agreement on August 31, 2012, and Omega agreeing to pay Crusader installment payments. In

   all other respects, Burkhart is without knowledge and otherwise denies the remaining

   allegations in paragraph 214.

                                   b.    2012 Rothner Transactions

         215.     Denied.

                                                    18
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 19 of 32 PageID #: 1857



         216.    Denied.

         217.    Denied.

                                 c.     2013 Omega Transactions

         218.    Admitted that installment payments to Crusader from Omega were increased via

   an Amended Covenant Support Agreement in exchange for Crusader agreeing to accept a

   possible future put. In all other respects, paragraph 218 is denied.

         219.    Admitted that Crusader and HHC entered into a put agreement. In all other

   respects, Burkhart is without knowledge and therefore denied.

         220.    Admitted that Crusader and Omega also entered into an Amended Covenant

   Support Agreement. In all other respects, Burkhart is without knowledge and therefore denied.

                                 d.     2014 Ben Hur Facility Transactions

         221.    Admitted that Dan Houston sold the operations of a Facility called Ben Hur to

   HHC, that once again, a put was required as a condition to the acquisition of this Facility and

   that pursuant to another put agreement with HHC, Burkhart, through another Crusader entity,

   agreed that Crusader would accept a future put for the Facility if HHC chose to exercise its put

   option. In all other respects, paragraph 221 is denied.

         222.    Admitted that Crusader and HHC entered into a put agreement covering the Ben

   Hur Facility and that pursuant to the agreement, Crusader received $250,000 upon the close of

   the transaction and Houston entered into a consulting agreement. In all other respects, Burkhart

   is without knowledge and otherwise denies the remaining allegations in paragraph 222.

                                 e.     2015 Formation Transactions

         223.    Denied.

         224.    Admitted that Crusader and HHC entered into a put agreement covering certain

   Formation properties on July 1, 2015, and that per the agreement, Crusader received $850,000 in

                                                  19
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 20 of 32 PageID #: 1858



   a put payment. In all other respects, paragraph 208 is denied.

         225.    Admitted that Crusader would receive $4.1 million in installment payments per a

   Consulting Agreement. In all other respects, paragraph 225 is denied.

         226.    Denied.

                                 f.     Put-Related Losses

         227.    Denied.

                     PREDICATE ACTS ASSOCIATED WITH THE REAL ESTATE
                                      TRANSACTIONS

         228.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         B.       The Chinese Joint Venture

         229.    Admitted that in December 2013, Burkhart, Benson and an Indiana Businessman

   flew to China. In all other respects, paragraph 229 is denied.

         230.    Denied.

         231.    Without knowledge and therefore denied.

         232.    Without knowledge and therefore denied.

         233.    Denied.

         234.    Without knowledge and otherwise denied.

         235.    Without knowledge and otherwise denied.

         236.    Denied.




                                                  20
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 21 of 32 PageID #: 1859



         PREDICATE ACTS ASSOCIATED WITH THE CHINESE JOINT VENTURE

         237.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

   VI.   C O N C E A L M E NT

         238.    Denied.

         239.    Denied.

         240.    Denied.

         241.    Denied.

         242.    Denied.

         243.    Denied.

                 PREDICATE ACTS ASSOCIATED WITH CONCEALMENT

         244.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

                                      CLAIMS FOR RELIEF

                                            COUNT I.
                            Violation of the Racketeer Influence and
                    Corrupt Organizations Act, 18 U.S.C. § 1962(c) ("RICO")
                              (Against the Executive Defendants)

         245.    Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 244 above as if set forth fully herein.

         246.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.



                                                  21
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 22 of 32 PageID #: 1860



         247.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         248.    Denied.

         249.    Denied.

         250.    Denied.

         251.    Denied.

         252.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         253.    Denied.

         254.    Denied.

         255.    Denied.

         256.    Denied.

                                           COUNT II.
                         Conspiracy to Violate RICO, 18 U.S.C. § 1962(d)
                                    (Against All Defendants)

         257.    Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 256 above as if set forth fully herein.

         258.    The allegation in this paragraph states a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegation in this

   paragraph and demands strict proof thereof.

         259.    Denied.

         260.    Denied.

         261.    Denied.

                                                  22
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 23 of 32 PageID #: 1861



         262.    Denied.

         263.    Denied.

                                            COUNT III.
                            Violation of the Indiana Corrupt Business
                    Influence Statute, Ind. Code § 35-45-6-2 ("Indiana RICO")
                                     (Against All Defendants)

         264.    Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 263 above as if set forth fully herein.

         265.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         266.    Denied.

         267.    Denied.

         268.    Denied.

         269.    Denied.

                                           COUNT IV.
                                        Common-Law Fraud
                                      (Against All Defendants)

         270.    Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 269 above as if set forth fully herein.

         271.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         272.    Denied.

         273.    Denied.

         274.    Denied.


                                                  23
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 24 of 32 PageID #: 1862



         275.    Denied.

         276.    Denied.

         277.    Denied.

         278.    Denied.

         279.    Denied.

         280.    Denied.

         281.    Denied.

         282.    Denied.

                                           COUNT V.
                  Violation of Indiana Deceit Statute, Ind. Code § 35-43-5-3(a)(2)
                                     (Against All Defendants)

         283.    Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 282 above as if set forth fully herein.

         284.    Denied

         285.    Denied

         286.    Denied

         287.    Denied

         288.    Denied.

                                           COUNT VI.
             Violation of the Indiana Crime Victims Relief Act, Ind. Code § 34-24-3-1
                                     (Against All Defendants)

         289.    Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 288 above as if set forth fully herein.

         290.    Denied.




                                                  24
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 25 of 32 PageID #: 1863



                                            COUNT VII.
                                     Breach of Fiduciary Duty
                                   (Against Executive Defendants)

         291.     Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 290 above as if set forth fully herein.

         292.     Admitted.

         293.     Admitted.

         294.     Denied.

         295.     Denied.

                                         COUNT VIII.
                          Aiding and Abetting Breach of Fiduciary Duty
                                  (Against Vendor Defendants)

         296.     Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 295 above as if set forth fully herein.

         297.     Admitted that at all times relevant to the allegations in this Complaint, the

   Executive Defendants were in a fiduciary relationship with ASC by virtue of their roles as officers

   of the Company. In all other respects, paragraph 297 is denied.

         298.     Denied.

         299.     Denied.

         300.     Denied.

                                            COUNT IX.
                                            Negligence
                                      (Against All Defendants)

         301.     Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 300 above as if set forth fully herein.

         302.     Denied.

         303.     Admitted that throughout the relevant time, each of the Executive Defendants

                                                   25
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 26 of 32 PageID #: 1864



   owed ASC a duty of ordinary care, skill and knowledge as would be exercised by a reasonable

   officer of the Company. In all other respects, paragraph 303 is denied.

         304.    Denied.

         305.    Denied.

         306.    Denied.

                                           COUNT X.
                                       Constructive Fraud
                                     (Against All Defendants)

         307.    Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 306 above as if set forth fully herein.

         308.    Denied.

         309.    Denied.

         310.    Denied.

         311.    Denied.

                                          COUNT XI.
                                        Gross Negligence
                                 (Against Executive Defendants)

         312.    Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 311 above as if set forth fully herein.

         313.    Denied.

         314.    Denied.

         315.    Denied.

                                          COUNT XII.
                                       Breach of Contract
                                     (Against All Defendants)

         316.    Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 315 above as if set forth fully herein.

                                                  26
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 27 of 32 PageID #: 1865



         317.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         318.    Denied.

         319.    Denied.

         320.    Denied.

         321.    Denied.

         322.    Denied.

         323.    Denied.

                                          COUNT XIII.
                                       Unjust Enrichment
                                     (Against All Defendants)

         324.    Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 323 above as if set forth fully herein.

         325.    The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations i n this

   paragraph and demands strict proof thereof.

         326.    Denied.

         327.    Denied.

                                          COUNT XIV.
                        Tortious Interference with Business Relationships
                                    (Against All Defendants)

         328.    Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 327 above as if set forth fully herein.

         329.    Admit that ASC had various business relationships.         In all other respects,

   Burkhart is without knowledge and therefore denied.

                                                  27
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 28 of 32 PageID #: 1866



         330.     Denied.

         331.     Denied.

         332.     Denied.

                                           COUNT XV.
                                        Constructive Trust
                                      (Against All Defendants)

         333.     Burkhart re-alleges and incorporates his responses to the allegations contained

   in paragraphs 1 through 332 above as if set forth fully herein.

         334.     Denied.

         335.     Denied.

                                           COUNT XVI.
                                          Indemnification
                                      (Against All Defendants)

         336.     Burkhart re-alleges and incorporates his responses to the allegations contained in

   paragraphs 1 through 335 above as if set forth fully herein.

         337.     The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

         338.     Denied.

         339.     Denied.

         340.     Denied.

         341.     Denied.

                                       PRAYER FOR RELIEF

         342.     The allegations in this paragraph state a legal conclusion to which no response is

   required. To the extent that a response is required, Burkhart denies the allegations in this

   paragraph and demands strict proof thereof.

                                                   28
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 29 of 32 PageID #: 1867



                         DENIAL OF ALLEGATIONS NOT ADMITTED

          Burkhart denies all allegations not specifically admitted herein.

                                    AFFIRMATIVE DEFENSES

          Having answered the allegations set forth in the complaint, Burkhart hereby adopts and

   incorporates by reference the responses of the preceding paragraphs, as if fully set forth herein,

   and asserts the following defenses:

                                      First Affirmative Defense
                                      (Failure to State a Claim)

          Plaintiff’s complaint fails to state a claim upon which relief against these defendants can

   be granted. The complaint presents factual circumstances that emphasize omissions but fails to

   specifically allege the representations that supposedly constituted the fraud, and whom and

   when the person or persons made the supposedly fraudulent representations or promises.

   Furthermore, the complaint fails to allege any claim with sufficient particularity such as to meet

   the heightened pleading standards required by Federal Rule of Civil Procedure 9(b).

                                     Second Affirmative Defense
                                        (Unjust Enrichment)

          Plaintiff is seeking to recover more than they are entitled to recover in this case, and an

   award of judgment as sought in the complaint would unjustly enrich the Plaintiff as the Plaintiff

   already received full restitution through the Executive Defendants Restitution Order as well as

   through individual settlements reached with non-parties to this action that are not acknowledged

   in this complaint.

                                     Third Affirmative Defense
                                     (No Damages to Plaintiff)

          Even if Plaintiff’s allegations are deemed true, the plaintiff did not suffer any damages

   resulting in economic loss.


                                                   29
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 30 of 32 PageID #: 1868



                                     Fourth Affirmative Defense
                                             (Waiver)

          Plaintiff’s Complaint is barred by the doctrine of waiver. Subsequent to Plaintiff’s

   alleged discovery of facts constituting the grounds for the counts alleged in the complaint,

   Plaintiff conducted itself in such a manner as to indicate its recognition and approval of the

   Burkhart Defendants’ conduct as alleged in the complaint.


                                      Fifth Affirmative Defense
                                           (Unclean Hands)

          Plaintiff’s complaint is barred by the doctrine of unclean hands. Plaintiff willfully and

   knowingly participated in and condoned the acts alleged in this complaint. The complaint ’s

   representations to the contrary are deceptive and unfair. Mr. Burkhart has been abandoned by

   Plaintiff and turned into an unwilling scapegoat despite years of loyal service; and

   consequently, he has effectively lost nearly everything. It is Burkhart who has been damaged

   by the Plaintiff, not the other way around. The Plaintiff therefore comes to the Court with

   unclean hands and should not be permitted to seek relief.

                                      Sixth Affirmative Defense
                                    (Failure to Mitigate Damages)

          Plaintiff is barred from recovery because it failed to take reasonable steps to reduce or

   minimize the damages, if any. The Plaintiff was aware of all aspects of Burkhart’s conduct and

   failed to raise or address its concerns, if any, in a timely manner to mitigate the exacerbation of

   its damages, if any.

                                     Seventh Affirmative Defense
                                       (No Breach of Contract)

          Plaintiff wrongly asserts that Burkhart was a party to an employment contract, however

   Mr. Burkhart was party to no such agreement. Burkhart asserts that he performed all duties


                                                   30
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 31 of 32 PageID #: 1869



   owed under his compensation agreements with Plaintiff other than any duties which were

   prevented or excused, and therefore never breached those agreements.

                                   Eighth Affirmative Defense
                             (Reservation of Rights to Add Defenses)

          The Burkhart Defendants reserve their right to assert additional defenses or amend

   existing defenses upon discovery of further information regarding Plaintiff’s claims.

         Dated: September 27, 2019.                   Respectfully submitted,

                                                      /s/ Bradley J. Wombles
                                                      Benjamin J. Widlanski (pro hac vice)
                                                      Daniel S. Maland (pro hac vice)
                                                      KOZYAK TROPIN & THROCKMORTON, LLP
                                                      2525 Ponce de Leon Blvd., 9th Floor
                                                      Miami, Florida 33134
                                                      bwidlanski@kttlaw.com
                                                      dmaland@kttlaw.com

                                                      Peter A Schroeder
                                                      Bradley J. Wombles
                                                      NORRIS CHOPLIN & SCHROEDER LLP
                                                      101 West Ohio Street, Ninth Floor
                                                      Indianapolis, IN 46204
                                                      pschroeder@ncs-law.com
                                                      bwombles@ncs-law.com

                                                      Attorneys for James Burkhart, ACCD LLC
                                                      (d/b/a Crusader Healthcare Services III),
                                                      American Senior Care LLC, JACCD LLC
                                                      (d/b/a Crusader IV, 105214 Investments
                                                      LLC (d/b/a Crusader Healthcare Services,
                                                      and 105210 Investments LLC (d/b/a
                                                      Crusader Healthcare Services II)




                                                 31
Case 1:17-cv-03273-TWP-DML Document 226 Filed 09/27/19 Page 32 of 32 PageID #: 1870



                                     CERTIFICATE OF SERVICE

          I hereby certify that on September 27, 2019, a copy of the foregoing document was filed

   electronically. Notice of this filing will be sent to the parties by operation of the Court’s

   electronic filing system. Parties may access this filing through the Court’s system.



                                                          /s/ Bradley J. Wombles
                                                          Bradley J. Wombles




                                                     32
